Title: To James Madison from James Swan, [25 June] 1801
From: Swan, James
To: Madison, James


[Paris, 25 June 1801]
… I had the honor of writing you by Mr. Pichon, requesting your protection in my being named to the Council Generalship in France. Now that you are Secretary of State, I may do it, with more direct effect.
If Mr. Skipwith wishes to be re-named, and the President consents, I withdraw all pretensions. Indeed I will stand in the way of no one, unless you should think I could serve the interest of the Government & of the citizens of our States, better than any other, & this I pretend to, Mr. Skipwith excepted. It requires a long time before one, quite a stranger, could obtain those acquaintances of the manner of conducting Business in the Bureaux, so as to promise even small benefits to claimants by others. I have been necessitated to both from my own affaires, as well as from those I transacted formerly for France, and in assuring you of the means I possess to be usefull, I am sure of the facts.…
 

   
   Printed extract (American Art Association Catalogue No. 7799, Frederick B. McGuire Collection [1917], item 147). Listed as ALS, 1 p. Extract also printed in American Art Association–Anderson Galleries Catalogue No. 4217, Library of Mr. and Mrs. William A. Read (1936), item 359.



   
   Letter not found.



   
   Scottish-born James Swan had lived in Boston and during the Revolution acted as a purchasing agent for the French. A longtime resident of Paris, he hoped to receive an official appointment, although Monroe had denounced him as “a corrupt unprincipled rascal” in 1795 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 15:358 n. 1).


